Citation Nr: 1740203	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-12 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to April 1955.  The Veteran died in September 2010; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In March 2014, the appellant testified before the undersigned Veterans Law Judge at a video conference hearing.  A transcript of the proceeding is associated with the claims file.

The Board denied the claim in March 2015 and again in February 2016 following a remand from the United States Court of Appeals for Veterans Claims (Court).  

Following the most recent denial that addressed both entitlement to service connection for the Veteran's cause of death and entitlement to Dependency and Indemnity Compensation (DIC), in November 2016, the Court granted a Joint Motion for Partial Remand (JMPR), vacating the February 2016 Board decision to the extent it denied service connection for the Veteran's cause of death and remanding the case for compliance with the terms of the JMPR.  In the JMPR, the appellant withdrew her appeal of the issue of entitlement to DIC.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

The central question presented by this case is whether rheumatoid arthritis, which was listed as a contributory cause of death on the Veteran's death certificate, had its onset in service or was caused or aggravated by a service-connected disability, to include residuals of left femur fracture, arthritis of the left hip and knee.

As set forth in the Board's March 2015 and February 2016 decisions, the Veteran's service treatment records (STRs) are silent for complaints, symptoms or a diagnosis of any type of arthritis.  A Dispensary Note dated in March 1955 indicates the Veteran was found unfit for return to full duty due to a fractured left femur, not arthritis.

In June 1973, nearly 20 years after separation from service, the Veteran was diagnosed with gouty arthritis.  In June 1974, a rheumatoid test was negative.  At a hearing before the Board in connection with a claim for service connection for arthritis, the Veteran indicated he had worked as a brick mason for 17 years which required extensive walking and squatting and that his knees ached and he could no longer work and was often on crutches.  Following an examination, in June 1975, the Board denied a claim for service connection for gouty arthritis finding no evidence of arthritis in service and that gout had not been caused by his in-service femur fracture.

In April 1982, a Hospital Discharge note indicated early degenerative joint disease in the knees and hips with a positive family history of arthritis.  In a July 1982 rating decision, arthritis of the left hip and left knee were added as residuals of the left femur fracture.

In November 2000, Dr. A.R. indicated the Veteran had a long standing history of rheumatoid arthritis.  She indicated that she had begun treating him in 1996 and she believed his rheumatoid arthritis had been diagnosed at 21 years old.
By 2004, the Veteran was unable to sit upright due to severe rheumatoid arthritis that was combined with osteoarthritis and gout.  

At the time of his death, service connection was in effect for residuals of a left femur fracture with arthritis of the left knee and hip, residuals of facial lacerations and an appendectomy scar. He was also receiving compensation for loss of use of both feet; however, the November 2004 decision granting that benefit was found to have contained clear and unmistakable error since loss of use of the feet was not caused by disability that was service-connected.

In February 2016, the Board found that service connection for the cause of the Veteran's death was not warranted.  The immediate cause of the Veteran's death was pneumonia due to (or as a consequence of) dysphagia.  Hypertension and rheumatoid arthritis were listed as other significant conditions contributing to death, but not resulting in the underlying cause.  The preponderance of the evidence did not indicate that arthritis was present in service or many years thereafter or that rheumatoid arthritis was caused by the Veteran's in-service femur fracture.

In the November 2016 JMPR, the parties agreed that there was no opinion of record that adequately addressed whether the Veteran's rheumatoid arthritis was aggravated beyond natural progression by his service-connected arthritis of the left knee and hip.  

As such, the duty to assist the appellant had not been fulfilled.  

Following the JMPR and with waiver of original consideration by the RO, the appellant submitted a medical opinion from Dr. D.M. who, based on review of the record, opined that the Veteran's rheumatoid arthritis had onset in service pointing out a positive family history and joint involvement while in the military with a rapid spread of symptoms immediately after service based on lay statements given by the Veteran and his wife.  

Upon review, the Board finds that service connection cannot be granted based on that opinion because the medical evidence does not indicate arthritis or joint involvement during service or until the early 1970s, nearly 20 years after separation from active duty.

As the record now stands, the Board finds that remand is necessary to obtain a medical opinion regarding whether the Veteran's rheumatoid arthritis was aggravated beyond the natural progress of the disease by his service connected arthritis of the left hip and left knee.  See 38 C.F.R. § 3.310(a) (establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.)  

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's VA claims file to a suitably qualified VA medical professional for an opinion regarding the etiology of the Veteran's rheumatoid arthritis.

The examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's rheumatoid arthritis was aggravated beyond its natural progression by any of his service-connected conditions, to include residuals of a left femur fracture with arthritis of the left hip and left knee.

If aggravation is found, the examiner must identify the baseline level of severity prior to aggravation or the severity at the first point it is ascertainable after the aggravation began.  

The examiner is asked to provide a rationale for the opinion provided.  If the examiner is unable to provide an opinion without resort to speculation he or she should explain why.

2.  After completing all indicated development, the RO should readjudicate the claim.  This is a complex case back from the Veterans Court.  If the benefit sought on appeal remains denied, the appellant and her representative should be furnished a Supplemental Statement on the Case and be afforded a reasonable opportunity to respond.  Thereafter, the case should be returned to the Board for further adjudication, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



